Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 23, 27-31, 36-39, and 41-43 are pending as of the response and amendments filed on 12/2/21. Claims 2-22, 24-26, 32-35, and 40 have been canceled. 
The nonstatutory double patenting rejection over the claims of USP 10098862 is withdrawn in consideration of the acceptance of the terminal disclaimer filed on 12/2/21. 
The rejection under 35 USC 112(b) is withdrawn in consideration of the amendments. 
Claims 1, 23, 27-31, 36-39, and 41-43 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Wolff on 2/24/22.
Please amend the claims accordingly:
To claim 43, line 1, after “claim”, replace “42” with “36”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed composition comprising (E)-2,4,6-trimethoxystyryl-3-[(carboxymethyl)amino]-4-methoxybenzylsulphone (rigosertib) or a pharmaceutical salt thereof; a basic pretreated polyethylene glycol comprising PEG200, PEG 300, PEG 400, PEG 600, and/or PEG 800; an undiluted pH between about 11-14; and comprising less than 5% water or aqueous solution; and the claimed method of treatment with rigosertib are not taught or suggested by the prior art. Maniar et. al., US 20150313859 A1 (publ. 11/5/15, cited in an IDS and ISR); and Bell et. al., USP 8476320 B2 (also cited in the IDS and ISR) represent the closest prior art. Maniar teaches rigosertib compositions for treating various cancers, including hematological cancers, and exemplifies a composition comprising the sodium salt of rigosertib, PEG 400, and 0-5% water, however, Maniar doesn’t provide any guidance with respect to pH of the composition. Maniar further teaches treatment comprising orally administering a rigosertib composition at a dose of 280 mg. each twice daily, however, Maniar doesn’t teach or suggest the regimen recited by instant claim 36, wherein the first and second doses of rigosertib are orally administered in the fasting state, and wherein the second dose is administered about 6-8 hours after the first dose. 
Bell teaches (E)-2,6-dialkoxystyryl 4-substituted benzylsulfone compounds, including rigosertib, and teaches compositions comprising rigosertib with PEG 400 as a carrier and water, having a pH range between about 8-14. However, Applicants have provided evidence showing compositions of the instant claims comprising rigosertib as the sodium salt and PEG 400, at pH values of 12.71 and 12.65 exhibited significantly fewer total impurities under storage conditions of 25 ˚C and 60% relative humidity, compared to the same rigosertib compositions having pH 
Applicants also provided evidence showing that oral administration of rigosertib in two doses a day, with the first dose administered 1 hour before breakfast on an empty stomach, and the second dose administered at least 2 hours after lunch, wherein the second dose was administered between 6-8 hours after the first dose, resulted in significantly fewer urinary adverse events compared to oral administration of rigosertib twice per day, with the second dose administered 12 hours after the first dose (Table 10, para [0155-00166]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The advantages of the instantly claimed composition and method of treatment compared to the prior art are not taught or suggested. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 23, 27-31, 36-39, and 41-43 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner




/SARAH PIHONAK/Primary Examiner, Art Unit 1627